Zollars, J.
Under the decisions of this court, an indictment, not endorsed by the foreman of the grand jury as re-q'uired by the statute (R. S. 1881, section 1669), is bad for want of such endorsement, on a motion to quash. Cooper v. State, 79 Ind. 206; State v. Bowman, 103 Ind. 69; Johnson v. State, 23 Ind. 32; Heacock v. State, 42 Ind. 393. Sec. also, Beard v. State, 57 Ind. 8.
Adhering to those cases, the judgment in the case before us must be reversed, as the indictment upon which appellant was. tried and convicted was not so endorsed.
Judgment reversed.